Citation Nr: 1610105	
Decision Date: 03/14/16    Archive Date: 03/22/16

DOCKET NO.  09-33 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a chronic psychiatric disorder as secondary to service-connected disabilities.  

2.  Entitlement to a total disability evaluation based upon individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel



INTRODUCTION

The Veteran served on active duty from August 1980 to July 1992.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Montgomery, Alabama, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In January 2014, the Board remanded the claim for additional evidentiary development.  Resulting VA examination reports dated in February 2014 indicate the Veteran has received treatment for depression since his aneurysm surgery and that the Veteran may have a mental health disorder secondary to service-connected nerve disorders of the left upper extremity (LUE) and left lower extremity (LLE).  As this issue is inextricably intertwined with the claim for a TDIU, the Board will take jurisdiction over it and has characterized the issues as listed on the title page.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180 (1991).  

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.  In addition to the VBMS file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

For reasons explained below, in order to comply with the legal duty to assist the Veteran, the Board finds that it must once again remand the claim for additional development action.  

In this case, service connection is in effect for residuals, LUE weakness/hemiplegia, ruptured berry aneurysm associated with HTN with history of irregular heartbeat, rated as 30 percent disabling; residuals, LLE weakness/hemiplegia, ruptured berry aneurysm associated with HTN with history of irregular heartbeat, rated as 20 percent disabling; HTN with history or irregular heartbeat, rated as 10 percent disabling; and scar of the left lower leg from insect bite, rated as noncompensable.  The Veteran's combined service-connected disability rating is 50 percent.  See 38 C.F.R. §§ 4.16(a), 4.25, 4.26 (2015).  

The TDIU claim was remanded by the Board in January 2014 for additional examination addressing whether the Veteran was precluded from substantially gainful employment due to service-connected disabilities.  Review of the resulting VA examination report dated in February 2014 reflects the examiner's opinion that the Veteran's complaints of depression may be secondary to his service-connected LUE and LLE disorders.  

In the January 2014 remand, the Board referred the claim of entitlement to service connection for depression as secondary to these service-connected disorders to the AOJ for adjudication.  Further development of the claim does not appear to be of record.  As noted above, however, a VA examiner has tenuously linked the Veteran's depression to his nerve disorders.  As the outcome of a claim of service connection for a chronic psychiatric disorder might affect the outcome of his pending TDIU claim, it is deemed inextricably intertwined with the service connection claim and will not be adjudicated until all requested development is conducted with respect to that claim.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 2 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a veteran's claim for the second issue).  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated him for his service-connected disabilities and/or psychiatric disorder.  Any records that are not currently included in the claims file should be obtained and added to the file.  With any necessary authorization from the Veteran, the AOJ should attempt to obtain copies of pertinent treatment records identified by the Veteran that are not currently of record.  All efforts to obtain these records must be documented in the claims file.  If any records cannot be obtained, it should be so stated, and Veteran is to be informed of such.  

2.  Additional notice and evidentiary development on the issue of entitlement to service connection for a chronic acquired psychiatric disorder as secondary to service-connected disorders should be undertaken as deemed necessary by the AOJ.  

This includes referral of the VA claims file to an examiner with appropriate expertise in mental health disorders.  (The Veteran does not need to be examined unless deemed necessary for an adequate opinion.)  The reviewer is requested to review the claims file in its entirety including all VA treatment records.  

The reviewer should respond to the following: is it at least as likely as not (50 percent or greater probability) that the Veteran has a chronic acquired mental health disorder that was caused or made chronically worse (aggravated beyond the natural course of the disease process) by any service-connected disability?  

The reviewer should provide an explanation for each answer, referring to medical authority and/or the available record to support his/her opinions.  

Should the examiner decide that an examination is required to address these questions, one should be scheduled.  

If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The AOJ should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)  

3.  The issue of entitlement to service connection for an acquired psychiatric disorder should be adjudicated.  Proper notice should be provided to the Veteran and his representative.  If a timely and adequate notice of disagreement is received, a statement of the case should be issued.  Only if a timely substantive appeal is thereafter filed should this issue be returned to the Board for appellate review.

4.  Thereafter, the AOJ should readjudicate the TDIU issue on appeal.  If the benefit sought is not granted, the Veteran and his representative should be provided with a supplemental statement of the case and an appropriate period of time for response before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).  

